Third District Court of Appeal
                               State of Florida

                            Opinion filed July 09, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D13-143
                         Lower Tribunal No. 02-18540
                             ________________


                             Scott Portman, etc.,
                            Appellant/Cross-appellee.

                                        vs.

                           Donald Allen Horwitz,
                            Appellee/Cross-appellant.



      An Appeal from the Circuit Court for Miami-Dade County, Joel H. Brown,
Judge.

     Scott Portman, in proper person.

     Greene Smith & Associates, P.A., and Cynthia L. Greene; and Kutner &
Associates, P.A., and Maurice Jay Kutner, for appellee/cross-appellant.


Before WELLS, ROTHENBERG and SCALES, JJ.

     ROTHENBERG, J.
      Scott Portman, as Assignee and Residuary Beneficiary of the Estate of

Denise Reale f/k/a Denise Horwitz (“the former wife”), appeals the portion of the

trial court’s order denying the former wife’s motion for attorney’s fees incurred in

unsuccessfully pursuing a modification of her alimony award.           Donald Allen

Horwitz (“the former husband”) cross-appeals the portion of the trial court’s order

denying his motion for attorney’s fees pursuant to section 57.105, Florida Statutes

(2013). Because we find that the trial court did not err or abuse its discretion as to

either ruling, we affirm the order as it relates to both the former wife’s and the

former husband’s motions for attorney’s fees.

      Affirmed.




                                          2